

117 HR 1169 IH: Taiwan Voice Act
U.S. House of Representatives
2021-02-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1169IN THE HOUSE OF REPRESENTATIVESFebruary 18, 2021Mr. Perry introduced the following bill; which was referred to the Committee on Foreign AffairsA BILLTo prohibit all United States assessed and voluntary contributions to the United Nations until such time as the membership in the United Nations of the People’s Republic of China is terminated and the Republic of China (Taiwan) is afforded full rights, privileges, and responsibilities as a Member State in the United Nations, and for other purposes.1.Short titleThis Act may be cited as the Taiwan Voice Act.2.Membership of Taiwan at the United Nations(a)In generalNotwithstanding any other provision of law, effective on the date of the enactment of this Act, the United States shall withhold all assessed and voluntary contributions to the United Nations until such time as the membership of the People’s Republic of China in the World Health Organization is terminated and the Republic of China (Taiwan) is afforded full rights, privileges, and responsibilities as a Member State in the United Nations.(b)Presidential actionThe President is authorized to take any appropriate action to carry out subsection (a).(c)Actions at the World Health OrganizationThe President shall direct the United States representative to the World Health Organization to use the voice, vote, and influence of the United States at the World Health Organization to encourage Members States of the United Nations to take actions identical or similar to the action described in subsection (a).(d)No effect on the United States in the World Health OrganizationUnited States membership in the United Nations shall not be affected in any way by any action under this section.